DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's election with traverse of Group 1 in the reply filed on October 10, 2022 is acknowledged. The traversal is on the ground(s) that, in the course of properly searching the alleged Group 1, the Office is likely to have to search in substantially the same classes and subclasses and using the same or similar queries as for the alleged Group 2 (Response to Election/Restriction, pp. 2-3). This is not found persuasive because the inventions of Group 1 and Group 2 are classified separately and require a different field of search (MPEP 808.02, “Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.”).
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on February 2, 2021. It is noted, however, that applicant has not filed a certified copy of the CN202110144228.8 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Cornell et al. (US 2018/0032224) and Ernest (US 2022/0232272).

Regarding claim 1, Cornell teaches a method implemented by a live broadcast collaborative server, the method comprising:
receiving a live broadcast request sent by a first live broadcast end ([0034], “In some embodiments, the broadcaster can access information describing users that are viewing the live content stream. For example, the broadcaster can select an option through the interface to access a list of users that are viewing the live content stream.” [0038], Figs. 3A, 5);
providing a list of one or more connectable second live broadcast ends to the first live broadcast end ([0034], “For example, the broadcaster can select an option through the interface to access a list of users that are viewing the live content stream.” [0038], “As mentioned, the broadcasting user can invite other users to join the broadcast as co-broadcasters. For example, as illustrated in the example 330 of FIG. 3B, the broadcasting user can invite a user to join the broadcast by performing a touch screen gesture to drag a chat head bubble 312 corresponding to the user into the region 306 in which the live content stream is being shown.” Figs. 3A, 3B, 5);
receiving a confirmation result from the first live broadcast end or at least one second live broadcast end ([0038], “After the user's chat head bubble has been placed, or dropped, into the region 306, one or more invite notifications can be sent to the user, as described above. If the user accepts the invitation to join the broadcast, the user's computing device is instructed to capture and provide a separate live content stream to the content provider, as described above.” [0039], “In some embodiments, when the user operating the computing device 402 is invited, an invite notification 410 can be displayed in the interface 404 along with an option 412 to accept the invite and an option 414 to decline the invite, as illustrated in the example of FIG. 4B.” Figs. 3A, 3B, 4B, 5);
receiving original live broadcast data of the first live broadcast end and the at least one second live broadcast end according to the confirmation result ([0038], “If the user accepts the invitation to join the broadcast, the user's computing device is instructed to capture and provide a separate live content stream to the content provider, as described above.” [0039], “If the user accepts the invitation to join the broadcast, the user's computing device 402 is instructed to capture and provide a separate live content stream to the content provider, as described above. Once the user's separate live content stream is active, the live content streams of both the broadcasting user and the user appear in a merged live content stream, as illustrated in the example of FIG. 4C.” Figs. 3A, 3B, 4B, 4C, 5); and
processing the original live broadcast data to generate final live broadcast data ([0036], [0038], [0039], “If the user accepts the invitation to join the broadcast, the user's computing device 402 is instructed to capture and provide a separate live content stream to the content provider, as described above. Once the user's separate live content stream is active, the live content streams of both the broadcasting user and the user appear in a merged live content stream, as illustrated in the example of FIG. 4C.” Figs. 3A, 3B, 4B, 4C, 5).
Cornell does not expressly teach sending the final live broadcast data to one or more live broadcast service providers.
Ernest teaches sending live broadcast data to one or more live broadcast service providers ([0034], “integrated posting tools may implement posting of the hyper-specific media content to social networking platforms. For example, a single click may include placing watermarks on the hyper-specific media content, creation of a thumbnail creation, encryption, association of metadata to the hyper-specific media content, distribution of the hyper-specific media content to multiple social networking platforms, and the like. Further, the single click may include a selection of a second communication platform for livestreaming of hyper-specific media content 170.” [0067], “At block 416, the processor 306 facilitates content management between the consumer device 310 and the content creator devices 320. For example, consumer device 310 selects to distribute the hyper-specific media content to different social network platforms based upon the received trending level classification. In this example, the processor 306 may facilitate the distribution of the hyper-specific media content to the different social network platforms.” Figs. 1, 3).
In view of Ernest’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cornell to include sending the final live broadcast data to one or more live broadcast service providers. The modification would serve to improve content distribution efficiency.

Regarding claim 16, Cornell teaches an apparatus comprising: one or more processors; and memory storing executable instructions that, when executed by the one or more processors of a first live broadcast end, cause the one or more processors to perform acts ([0072]-[0073], Figs. 1-2, 6-7).

Regarding claims 3 and 18, the combination further teaches receiving a connection selection result from the first live broadcast end, the connection selection result including one or more designated second live broadcast ends; and sending a connection request to the one or more designated second live broadcast ends according to the connection selection result (Cornell: [0038], “After the user's chat head bubble has been placed, or dropped, into the region 306, one or more invite notifications can be sent to the user, as described above. If the user accepts the invitation to join the broadcast, the user's computing device is instructed to capture and provide a separate live content stream to the content provider, as described above.” [0039], “In some embodiments, when the user operating the computing device 402 is invited, an invite notification 410 can be displayed in the interface 404 along with an option 412 to accept the invite and an option 414 to decline the invite, as illustrated in the example of FIG. 4B.” Figs. 3A, 3B, 4B, 5).

Regarding claims 4 and 19, the combination further teaches wherein processing the original live broadcast data to generate the final live broadcast data comprises: combining the original live broadcast data according to one or more setting rules to generate the final live broadcast data (Cornell: [0036], [0038], [0039], “If the user accepts the invitation to join the broadcast, the user's computing device 402 is instructed to capture and provide a separate live content stream to the content provider, as described above. Once the user's separate live content stream is active, the live content streams of both the broadcasting user and the user appear in a merged live content stream, as illustrated in the example of FIG. 4C.” Figs. 3A, 3B, 4B, 4C, 5).

Regarding claims 5 and 20, the combination further teaches establishing a connection relationship between the first live broadcast end and the at least one second live broadcast end according to the confirmation result (Cornell: [0036], [0038], [0039], “If the user accepts the invitation to join the broadcast, the user's computing device 402 is instructed to capture and provide a separate live content stream to the content provider, as described above. Once the user's separate live content stream is active, the live content streams of both the broadcasting user and the user appear in a merged live content stream, as illustrated in the example of FIG. 4C.” Figs. 3A, 3B, 4B, 4C, 5).

Regarding claim 6, the combination further teaches receiving a withdrawal request from a second live broadcast end of the at least one second live broadcast end; and deleting the second live broadcast end of the at least one second live broadcast end from the connection relationship (Cornell: [0037], “There may be instances in which a co-broadcaster needs to be removed from the merged live content stream. In some embodiments, the co-broadcaster can select an option to end their broadcast. In such embodiments, the stream unmerge module 210 unmerges the merged live content stream to disconnect the live content stream corresponding to the co-broadcaster.”).

Regarding claim 8, the combination further teaches wherein the live broadcast collaborative server is connected to multiple live broadcast ends, and is able to be connected to multiple live broadcast service providers (Cornell: [0043], “The system 600 includes one or more user devices 610, one or more external systems 620, a social networking system (or service) 630, and a network 650.” Fig. 6).

Claim(s) 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Cornell, Ernest, and Ormseth et al. (US 2018/0041552).

Regarding claims 2 and 17, the combination teaches the limitations specified above, and teaches the live broadcast selection information including selectable second live broadcast ends and live broadcast service providers (Cornell: [0034]; Ernest: [0034], [0067]).
However, the combination does not expressly teach further teaches determining identity information of the first live broadcast end, and providing live broadcast selection information to the first live broadcast end according to the identity information.
Ormseth teaches determining identity information of a first live broadcast end, and providing live broadcast selection information to the first live broadcast end according to the identity information ([0058], “Users may join the social networking system 630 and then add connections to any number of other users of the social networking system 630 to whom they desire to be connected.” [0033], “In such instances, the broadcaster can select an option to search for other users to invite to join the broadcast as co-broadcasters. In one example, the broadcaster may invite a social connection (e.g., friend) in a social networking system.”).
In view of Ormseth’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include determining identity information of the first live broadcast end, and providing live broadcast selection information to the first live broadcast end according to the identity information. The modification would allow a combined system to provide users with content based on their social connections. The modification would thereby improve the user experience.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Cornell, Ernest, and Alexander (US 2018/0152736).

Regarding claim 7, the combination teaches the limitations specified above; however, the combination does not expressly teach receiving a device usage request, the device usage request including identity information, and determining a live broadcast account of a corresponding live broadcast user based on the identity information.
Alexander teaches receiving a device usage request, the device usage request including identity information, and determining an account of a corresponding user based on the identity information ([0068], “In step S604, mobile application 212 may authenticate streamer 205, as well as settings for streamer 205, such as, e.g., live event preferences and type of mobile device 110 associated with streamer 205, by any suitable method known in the art, such as, e.g. by receiving information provided by streamer 205, by any suitable method known in the art, such as, e.g., using a login and password, or other typed, voice-activated, or biometrically scanned information, such as, e.g., fingerprint or facial recognition information, and comparing the received information to user profiles 231 stored on data storage 230 of server 220.”).
	In view of Alexander’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include receiving a device usage request, the device usage request including identity information, and determining a live broadcast account of a corresponding live broadcast user based on the identity information. The modification would allow users to operate the system according to their preferences. The modification would thereby improve the user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mukherjee (US 2014/0129680) discloses a system comprising an edge server providing live streaming content to the requesting client devices ([0013]-[0015]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/Primary Examiner, Art Unit 2426